Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation in this Registration Statement on Form S-1, our report dated June 1, 2011 and August 19, 2011 relating to the financial statements of ScripsAmerica, Inc. as of and for the years ended December 31, 2010 and 2009. We also consent to the reference to us under the caption "Experts" in the Prospectus. /s/ Raich Ende Malter & Co. LLP RAICH ENDE MALTER & CO. LLP New York, New York September 23, 2011
